EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Xin Xie (Reg# 60523) on June 8, 2021.
3.	The application has been amended as follows: 
	CLAIM 2, LINE 2: changed “the airflow” to --an airflow into the vent--;
	CLAIM 7, LINE 3: changed “the airflow” to --an airflow into the vent--;
CLAIM 12, LINE 2: changed “the vent” to --a vent at a base of the enclosure--;
       changed “the airflow” to --an airflow into the vent--;
CLAIM 15, LINE 2: changed “a cabin vent” to --the cabin vent--;
CLAIM 17, LINE 2: changed “the airflow” to --an airflow into a vent at a base of
         the enclosure--;
CLAIM 18, LINE 2: changed “the vent” to --a vent at a base of     				            	         the enclosure--.
4.	The above changes were made to correct antecedence issues arising from the amendments made to independent claims 1 and 11.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661